Citation Nr: 0832685	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 60 percent for 
renal insufficiency with hypertension and heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision which granted service connection 
for renal insufficiency and a heart condition, both as 
secondary to service-connected hypertension, and assigned a 
30 percent rating for both conditions.  The April 2002 RO 
decision also denied an increased rating for service-
connected hypertension.

Subsequently, in August 2002, the RO found clear and 
unmistakable error (CUE) to be present in the April 2002 RO 
decision which assigned separate ratings for renal 
insufficiency and a heart condition, and proposed to combine 
the heart condition, renal insufficiency, and hypertension 
conditions as one disability, with an evaluation of 30 
percent.  In January 2003, such proposal was carried out.

The veteran appealed and in March 2006, the Board affirmed 
the RO decision to combine the heart condition, renal 
insufficiency, and hypertension as one disability.  The Board 
remanded the matter of increased rating for the disability 
for additional development.  

Upon completion of all development, the RO granted the 
veteran a rating of 60 percent in October 2007.  The veteran 
appeals the 60 percent rating.   

The Board acknowledges the veteran's letter dated September 
4, 2008 and notes that the veteran's case has been given 
priority as an advanced on docket case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1  The veteran does not have near-constant debilitating 
symptoms, chronic congestive heart failure, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  

2.  The evidence does not show renal dysfunction involving 
persistent edema and albuminuria with BUN 40 to 80 mg%; or 
creatine 4 to 8 mg%; or generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation 
of exertion.  

3.  The evidence does not show renal dysfunction requiring 
regular dialysis, or that he is precluded from more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80 mg%; or creatine 
more than 8 mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for renal insufficiency with hypertension and heart disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
4.114, Diagnostic Codes 7354-7007, 7534 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

In this case, the RO rated the veteran under Diagnostic Code 
(DC) 7354-7007.  38 C.F.R. § 4.114 and 4.104.  Under 38 
C.F.R. § 4.114, DC 7354, a 100 percent rating is assigned for 
near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  

Under DC 7007, a 100 percent rating requires chronic 
congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Also potentially applicable is DC 7534, atherosclerotic renal 
disease, which is rated using the rating criteria for renal 
dysfunction, which provides and 80 percent rating for renal 
dysfunction involving persistent edema and albuminuria with 
BUN 40 to 80 mg%; or creatine 4 to 8 mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  

A 100 percent evaluation is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80 mg%; or creatine more than 8 
mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  38 C.F.R. § 4.115a 
(2007). 

The veteran had a VA examination in December 2006.  The 
examiner reviewed the claims file.  The veteran denied 
lethargy, weakness, anorexia, or weight loss secondary to a 
genitourinary condition, providing evidence against this 
claim.  He did admit to a 25 pound weight gain in the last 
year.

The veteran had urinary frequency of every one to two hours 
during the day and at least three to four times nightly.  He 
stated that the nocturia interferes with his sleep.  He also 
experiences hesitancy, weakness of his stream, and dribbling 
after urination.  He had no incontinence and does not use a 
pad.

The examiner stated that the veteran does not require 
catheterization, urinary dilatation or other drainage 
procedures.

The veteran stated that his kidney/bladder condition affects 
his occupation in that he must have frequent days off for 
medical appointments.  Otherwise, his routine is affected by 
frequent voiding of every one to two hours.

The laboratory results showed his BUN at 22 and his creatine 
at 1.4.  The diagnosis was bladder cancer with resection of 
tumor and subsequent BCG bladder instillations and chronic 
renal insufficiency, currently controlled with medications.

For hypertension, the veteran does not have a diagnosis of 
congestive heart failure.  He does not experience 
palpitations nor does he have a diagnosis of a cardiac 
arrhythmia.  He does not have a permanent pacemaker or an 
implanted defibulator.

The veteran's subjective estimation of METS was greater than 
3 but less than 5.  He denied that his heart condition 
affects his activities of daily living or his recreational 
activities, providing evidence against this claim.

On physical exam, the veteran had a calculated ejection 
fraction of 60 percent.  Of the valves, there was trace 
aortic, mitral, and pulmonic regurgitation.  Of the chambers, 
there was mild left ventricular hypertrophy.  The systolic 
function was preserved and there was grade 1 diastolic 
dysfunction.  Also noted was mild left atrial dilation and 
that the right ventricle was normal in size and function, 
providing more evidence against this claim.

The diagnosis was mild left ventricular hypertrophy with 
normal systolic function and mild diastolic dysfunction.  
Hypertension was also diagnosed.  It was noted that the left 
ventricular ejection fraction was 60 percent and that the 
estimated METs was greater than 3 but less than 4.  The one 
that most closely reflects the cardiac function is the left 
ventricular ejection fraction as the veteran has poor 
functional capacity.

The examiner stated that the veteran does not have congested 
heart failure and that though there is left ventricular 
hypertrophy, it is mild.  The systolic function was 
preserved, though he had mild diastolic dysfunction.

The examiner further stated that though the veteran has 
chronic renal insufficiency, it is controlled by the current 
medication regimen.  The veteran is not on dialysis and does 
not exhibit lethargy, weakness, anorexia, or weight loss.

Based upon the VA examiner's findings, the exam weighs 
against the veteran's claim as the evidence fails to show 
that he has near-constant debilitating symptoms, chronic 
congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  It also fails to show renal 
dysfunction involving persistent edema and albuminuria with 
BUN 40 to 80 mg%; or creatine 4 to 8 mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  Also not shown is renal 
dysfunction requiring regular dialysis, or that he is 
precluded from more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80 mg%; or creatine more than 8 mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular

The Board has reviewed all medical records in the claims 
file, including the VA examinations of March 2002 and 
December 2001.  None of the treatment records indicate that 
the veteran has near-constant debilitating symptoms, chronic 
congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent; therefore a 100 percent rating is not 
warranted under DC 7354-7007.  38 C.F.R. §§ 4.104 and 4.114.  
They also fail to show renal dysfunction involving persistent 
edema and albuminuria with BUN 40 to 80 mg%; or creatine 4 to 
8 mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, 
thus an 80 percent rating is not warranted under DC 7534.  38 
C.F.R. § 4.115b.  Also not shown is renal dysfunction 
requiring regular dialysis, or that the veteran is precluded 
from more than sedentary activity from one of the following: 
persistent edema and albuminuria; or BUN more than 80 mg%; or 
creatine more than 8 mg%; or markedly decreased function of 
kidney or other organ systems, especially cardiovascular; 
therefore a 100 percent rating is not warranted under DC 
7534.  Id.

Based on the applicable symptomatology, there is no medical 
evidence of record that would support a different rating for 
any of the disabilities at issue at any time subsequent to 
the effective date of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's disability that would take the veteran's case 
outside the norm to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R.  
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2003 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements.  The 
veteran was afforded multiple VA medical examinations.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating higher than 60 percent for 
renal insufficiency with hypertension and heart disease is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


